Case: 4:18-cr-00860-HEA-PLC Doc. #: 2 Filed: 10/18/18 Page: 1 of 1 PageID #: 4




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                           EASTERN DNISION
 UNITED STATES OF AMERICA,          )                                                  FILED
                                    )
 Plaintiff,                         )                                              OCT 1 8 2018
                                    )
 v.                                 ) No.                                      EASTERN QISTRICT
                                                                                      S7. LOUIS
                                                                                                8fio
                                                                                 U.S. DISTRICT CO

                                    )
                                                    ).
 DENNIS BRIAN KLOPFENSTEIN,                         )
                                                    )     4:18-CR-00860 HEA/PLC
 Defendant.                                         )
                                                    )
                                                    )

                                         INDICTMENT

                                             COUNT I

     The Grand Jury charges that:

      On or about October 23, 2017, in the Eastern District of Missouri the defendant,

                                 DENNIS BRIAN KLOPFENSTEIN,

did knowingly deposit in a post office or authorized dl:(pository for mail matter and caused to be

delivered by the United States Postal Service a letter containing a threat to injure the person of

the addressee and of another.

   In violation of Title 18, United States Code Section 875(c).
DATE:                                         A TRUE BILL


                                                 FOREPERSON

JEFFREY B. JENSEN
United States Attorney


THOMAS C. ALBUS
Assistant United States Attorney
